JONES, Presiding Judge.
James Boggs was charged by an information filed in the Municipal Criminal Court of the City of Tulsa with operating a motor vehicle upon a public highway while under the influence of intoxicating liquor, was tried, convicted and sentenced to pay a fine of $100 and has appealed.
The proof of the State showed that defendant while driving a 1950 Chevrolet truck turned a corner at Boston Avenue and Haskell Place, ran over the curb between two trees, knocked over a fire plug, hit a stone wall and knocked the dump bed off his truck. The officers who arrested him about a block south of the place where the traffic mishap occurred immediately after it had happened said he was drunk. The Harger breath test given him at the police station showed that he had twenty-three hundredths of one percent of alcohol in his bloodstream. Fifteen hundredths of one percent is considered sufficient to intoxicate any person. Toms v. State, 95 Okl.Cr. 60, 239 P.2d 812.
No evidence was offered on behalf of the accused at the trial and no brief has been filed in connection with the appeal.
Affirmed.
BRETT and POWELL, JJ., concur.